Per Curiam.
— The plaintiffs brought this action to recover of defendants a balance due for work and labor performed, and materials furnished, in the erection of a foundry in the town of Decorah, Iowa. The amount claimed is $324.40.
This claim of the plaintiffs is not controverted, but expressly admitted by the defendants, who plead a counter-claim of $100.00, which they ask to have allowed as a credit on the claim of the plaintiffs. The court, on the trial of the cause, allowed defendants the sum of sixty-two dollars on their counter-claim, and rendered judgment for plaintiffs for the balance due.
There being no controversy upon the claim of the plaintiffs, we must regaid the counter-claim of the defendants as the amount in controversy in the action; and since this .amount does not “ exceed one hundred dollars,'’ no appeal lies to this court from the judgment rendered, unless the trial Judge shall certify that the cause involves the determination of a question, upon' which it is desirable to have the opinion of the Supreme Court. Code, See. ’ 3173. No such certificate is found in the record in this case. We are therefore precluded from passing upon the questions presented. The appeal must be
Dismissed.